DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 1/31/2022. Claims 1-20 are presented for examination. 

Claims Objections
2.	Claims 1-19 are objected to because they contain the following typos. 
Independent claims 1, 8 and 15 recite the expression “anchoring the plurality of diacritic glyphs to the plurality of character glyphs to create a set of character glyphs for the language”. The previous limitations of claim 1 do not recite “a plurality of characters", or “a plurality of character glyphs”, but they do recite “a plurality of letter glyphs”. This expression should be “anchoring the plurality of diacritic glyphs to the plurality of letter glyphs to create a set of character glyphs for the language”. The limitation will be interpreted as “anchoring the plurality of diacritic glyphs to the plurality of letter glyphs to create a set of character glyphs for the language”. In addition, dependent claims 2-7, 9-14 and 16-19 are also objected as being dependent on objected base claims 1, 8 and 15 respectively above. Appropriate correction is required.




Claim Rejections - 35 U.S.C. 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claims 1 and 20 recite "a computer-implemented method” that contains no hardware recitation, except as intended use. The claim fails to define any structure or hardware. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Dependent claims 2-7, which depend on claim 1, fail to further define the recited system as statutory subject matter in that they merely further describe the claim subject. Appropriate correction is required. Applicant is advised to amend claims 1 and 20 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection.	

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanuka et al (U.S. Patent Application 20200097525) in view of Chapman et al (U.S. Patent Application 20080030502) and in view of Dhanuka et al (U.S. Patent 11,210,450) (“Dhanuka2”). 
Regarding claims 1, 8 and 15, Dhanuka et al teaches a computer-implemented method comprising: 
generating a plurality of letter glyphs of a language (i.e. a stylistic set for the font type of the original glyph (par. 3)); 
generating a plurality of glyphs (i.e. the content processing system enables modification of the glyph's visual appearance by providing tools to define the glyph's visual appearance, or modify the glyph's geometry (FIG. 2 and par. 3)); 
anchoring the plurality of glyphs to the plurality of character glyphs to create a set of character glyphs for the language (i.e. once the glyph's visual appearance has been modified, the content processing system generates a modified glyph that includes embedded information describing the glyph identifier of the original glyph, the font type for the original glyph, and typographic properties of the modified glyph (par. 3). Modified glyphs may be subsequently stored in a custom stylistic set associated with a font type of the original glyph and mapped to a glyph identifier for the original glyph (par. 36)); 
creating, based on the set of character glyphs, a duplicate set of character glyphs comprising a plurality of duplicate letter glyphs and a plurality of duplicate glyphs (i.e. the custom stylesheet module 216 specifies a custom stylistic set for which the modified glyph 218 is to be added. The modified glyph 218 is then stored in a custom stylistic set for the given font type, which may include any number of modified glyphs 218 generated for the given font type. Each custom stylistic set is identifiable by a feature tag “cs<custom stylistic number>”, such as “cs01”, “cs02”, and so forth (par. 54-55)); 
editing the plurality of duplicate glyphs to change a visual property of the plurality of duplicate glyphs (i.e. the glyph modification module 118 enables modification of the glyph outline via user input (FIG. 4 and par. 40). The user can modify the glyph geometry (FIG. 4 and par. 67-68)); 
compiling the glyphs into a master font (i.e. the modified glyph may be stored in a global storage resource and added to a stylistic set for the font type of the original glyph, such that a custom stylistic set is created for the font type to include the modified glyph for subsequent use (par. 3)); and 
providing the master font for output on a graphical user interface (GUI) displayed on a display device (i.e. three alternate glyphs 506, 508, and 510 are displayed as selectable options for replacing the glyph 502 with a modified glyph (FIG. 5 and par. 72-73)).  
Dhanuka et al doesn’t expressly teach diacritic marks.  
Chapman et al teaches a language that includes diacritic marks (i.e. a font includes diacritical marks (FIG. 1 and par. 5)); 
generating a plurality of diacritic glyphs of the diacritic marks (i.e. a character glyph can have multiple diacritic glyphs (FIG. 1 and par. 6)); 
anchoring the plurality of diacritic glyphs to the plurality of character glyphs (i.e. the diacritic positioning system employs the diacritic glyph's bounding box and the base glyph's bounding box, in combination with diacritic position data stored in the diacritic positioning system. This information is employed to determine where to position each diacritic glyph, relative to the base glyph. The position data can be associated directly with the glyph's character code, e.g. a Unicode character code (par. 8). The diacritic positioning system employs three items of data to determine where to position a diacritic, namely (1) the base glyph's bounding box, (2) the diacritic glyph's bounding box, and (3) diacritic position data (Table 1 and par. 30-31)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chapman et al to use a language that include diacritic marks, because doing so would provide a method to properly position diacritics in fonts that do not contain complex positioning data (par. 7).
Dhanuka et al and Chapman et al don’t expressly teach designating the set of character glyphs as a first variable font and the duplicate set of character glyphs as a second variable font; and
compiling the first variable font and the second variable font.  
Dhanuka2 teaches designating the set of character glyphs as a first variable font and the duplicate set of character glyphs as a second variable font; and
compiling the first variable font and the second variable font (i.e. a variable font is a type of font that has a visual appearance which is changeable by modifying a value of a design axis of the variable font. For example, the variable font includes a default or a named instance and increasing and/or decreasing the value of the design axis generates instances of the variable font which are visually distinct from the default instance (col. 1 lines 36-42). Systems and techniques are described for generating instances of variable fonts. In one example, a computing device implements a similarity system to automatically generate an instance of a variable font that is visually similar to an input font. For example, the similarity system receives input data describing attribute values of glyphs of the input font. The similarity system generates a custom instance of the variable font by modifying a value of a design axis of the variable font based on the attribute values of the glyphs of the input font (FIG. 4 and col. 1 lines 53-62)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Dhanuka2 to use variable fonts, because doing so would allow the user to use multiple fonts.


Regarding claims 2, 9 and 16, Dhanuka et al and Chapman et al and Dhanuka2 teach the computer-implemented method of claim 1. Dhanuka et al further teaches generating a plurality of font styles for the master font; and providing the plurality of font styles for output on the GUI (i.e. display a plurality of font styles selectable by the user (FIG. 5)).  
Dhanuka et al doesn’t expressly teach font weight styles.
Dhanuka2 teaches generating a plurality of font weight styles; and providing the plurality of font weight styles for output on the GUI (i.e. display a plurality of variable fonts having different character weights, i.e. thickness (FIG. 5 and col. 13 line 34 to col. 14 line 48). Display a menu of variable fonts that are similar to an input font (FIG. 7 and col. 15 lines 12-36)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Dhanuka2 to display a plurality of font weight styles, because doing so would allow the user to use multiple fonts.


Regarding claims 5, 12 and 19, Dhanuka et al and Chapman et al and Dhanuka2 teach the computer-implemented method of claim 1, including diacritic marks and variable fonts. Dhanuka et al further teaches receiving a user input indicating selection of one of the first variable font and the second variable font for a text that includes diacritic marks, wherein the text is displayed on the GUI (i.e. three alternate glyphs are displayed as selectable options for the letter “f”, for replacing the original glyph with a modified glyph. The modified text is displayed (FIG. 5 and par. 73)).



Regarding claims 7 and 14, Dhanuka et al and Chapman et al and Dhanuka2 teach the computer-implemented method of claim 1, including diacritic glyphs. Dhanuka et al further teaches wherein the visual property is one of a visual scale, Y- or vertical-position with respect to a base letter, X- or horizontal-position with respect to the base letter, angle tilt, or weight of the plurality of duplicate diacritic glyphs (i.e. the outline's visual appearance may be modified by modifying a geometry of the glyph's outline, modifying a position of the glyph's outline, and modifying an orientation of the glyph's outline (par. 21). The ‘f’ glyph has a visually modified geometry, with a thicker base than that of an unmodified 1′ glyph of the same font type (FIG. 1 and par. 35). The various position indicators 312, 314, and 316 can be rotated to modify an orientation of the selected glyph outline (FIG. 3 and par. 64)).
Dhanuka2 also teaches wherein the visual property is one of a visual scale, Y- or vertical-position with respect to a base letter, X- or horizontal-position with respect to the base letter, angle tilt, or weight of the plurality of duplicate diacritic glyphs (i.e. the modification module 206 modifies  values of the registered design axes of the variable font by modifying a value of the Weight axis, the Width axis, the Slant axis, and so forth (FIG. 2 and col. 12 lines 12-22)).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanuka et al in view of Chapman et al. 
Regarding claim 20, Dhanuka et al teaches a computer-implemented method comprising: 
providing a representation of a glyph visual property control feature for output on a graphical user interface (GUI) displayed on a display device (i.e. three alternate glyphs are displayed as selectable options for the letter “f” (FIG. 5 and par. 73)); 
receiving a user input indicating selection of the control feature for a text displayed on the GUI (i.e. the user selects one of options 506, 508 or 510 (FIG. 5)); 
in response to receiving the user input, changing a visual property of glyphs in the text, wherein the visual property of the glyphs is changed without changing properties of base letters in the text (i.e. the “f” glyphs are replaced with the modified “f” glyphs (FIG. 5 and par. 76-78). Examiner note: the appearance of the base “f” character remains the same).
Dhanuka et al doesn’t expressly teach a diacritic.
Chapman et al teaches a diacritic (i.e. a font includes diacritical marks (FIG. 1 and par. 5)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chapman et al to use a diacritic, because doing so would provide a method to properly position diacritics in fonts that do not contain complex positioning data (par. 7).


Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanuka et al in view of Chapman et al and in view of Dhanuka2, and further in view of Furman et al (U.S. Patent Application 20150149895). 
Regarding claims 3, 10 and 17, Dhanuka et al and Chapman et al and Dhanuka2 teach the computer-implemented method of claim 1, including variable fonts. Dhanuka et al further teaches coding respective identifiers for each of the first variable font and the second variable font (i.e. the original glyph has an identifier related to the font type; the modified glyph also receives a different identifier related to the font type of the original glyph (FIG. 3 and par. 38, 41-43). Example original and modified glyphs have glyph identifiers (FIG. 6 and par. 79)).  
Dhanuka et al doesn’t expressly teach names for each font, wherein the respective name of the font is based on the changed visual property.
Furman et al teaches coding respective names for each of the first variable font and the second variable font, wherein the respective name of the second variable font is based on the changed visual property (i.e. display font menu showing font names: Arial, Arial Narrow, Arial Rounded MT Bold (FIG. 7 and par. 38). Examiner note: the font names describe the font characteristics: Narrow, Rounded, Bold).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Furman et al to use names for the variable fonts based on the changed visual property, because doing so would facilitate the user’s understanding of which font to use.


Regarding claims 4, 11 and 18, Dhanuka et al and Chapman et al and Dhanuka2 and Furman et al teach the computer-implemented method of claim 3, including variable fonts. Dhanuka et al further teaches wherein the GUI comprises: a font menu that includes the respective images of the first variable font and the second variable font (i.e. display the original and modified glyphs (FIG. 5)).  
Dhanuka et al doesn’t expressly teach wherein the GUI comprises: a font menu that includes font names of the first and the second font.
Furman et al teaches wherein the GUI comprises: a font menu that includes the respective names of the first variable font and the second variable font (i.e. display font menu showing font names (FIG. 7 and par. 38)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Furman et al to use a font menu that includes the font names, because doing so would facilitate the user’s understanding of which font to use.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanuka et al in view of Chapman et al and in view of Dhanuka2, and further in view of Bauermeister et al (U.S. Patent 5,586,241). 
Regarding claims 6 and 13, Dhanuka et al and Chapman et al and Dhanuka2 teach the computer-implemented method of claim 1, including diacritic glyphs, but they don’t expressly teach wherein editing the plurality of duplicate diacritic glyphs to change a visual property comprises: editing code of source files of the plurality of duplicate diacritic glyphs to change a value of the visual property.
Bauermeister et al teaches editing code of source files of the plurality of duplicate glyphs to change a value of the visual property (i.e. the user can edit the font file to modify parameters (FIG. 3 and col. 20 line 57 to col. 21 line 14)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bauermeister et al to edit code of source files of the plurality of duplicate diacritic glyphs to change a value of the visual property, because doing so would provide a method for parametrically generating any of a wide variety of digital typefaces based upon a data file that defines parameters of the typeface (col. 1 lines 7-11).


Conclusion

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
November 28, 2022